Citation Nr: 0605186	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-37 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable (initial) rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted service connection for bilateral 
hearing loss with an evaluation of zero percent.  The veteran 
initially requested a video conference hearing before the 
Board; however, he withdrew this request in July 2005. 


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for an 
adjudication of the claim has been obtained.

2.  VA examination in March 2004 demonstrates a hearing 
acuity level II in the right ear and Level II in the left 
ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2004 and June 
2004; a rating decision in March 2004; and a statement of the 
case in September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also has obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities. 
VA must take into account the veteran's entire medical 
history and circumstances.
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).   Since the veteran timely appealed the rating 
initially assigned for his disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
38 C.F.R. § 4.85 (2005).  These averages are entered into a 
table of the rating schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are 
entered into another table of the rating schedule to 
determine the percentage disability rating.  38 C.F.R. § 
4.85.

In June 2002, a VA treatment record reflected a test for 
bilateral hearing loss with diagnoses of mild sloping to 
profound sensorineural hearing loss in the right ear and mild 
sloping to severe sensorineural hearing loss in the left ear 
as well as fair word recognition.  That examination report 
found a puretone threshold average of 68 decibels in the 
right ear and of 58 decibels in the left ear.  While 
numerical values were also assigned for speech 
discrimination, the medical report does not specify that the 
Maryland CNC test was used to determine the speech 
discrimination and thus that evaluation cannot be used for 
evaluating the veteran's hearing loss.  Additionally, Table 
VIA, which is used to evaluate hearing loss based solely upon 
puretone threshold averages, cannot be used in this instance 
because the examiner did not certify that use of the Maryland 
CNC speech discrimination test was not appropriate because of 
language difficulties or inconsistent speech discrimination.  
38 C.F.R. § 4.85(c).  Also, the evidence does not show that 
the puretone threshold at all levels 1000 through 4000 Hertz 
were 55 or more or that the thresholds at 1000 Hertz were 30 
or less and the thresholds at 4000 Hertz were 70 or more, 
such that Table VIA could be applied.  38 C.F.R. § 4.86.  The 
June 2002 report does not give individual readings at 1000, 
2000, 3000, or 4000 Hertz, but merely reports a puretone 
threshold average.

On VA audiological examination in March 2004, the veteran had 
puretone threshold average of 63 decibels in the right ear 
and 61 decibels in the left ear.  Speech discrimination was 
96 percent in the right ear and 96 percent in the left ear.  
These results warrant findings of hearing acuity Level II in 
the right ear and hearing acuity Level II in the left ear 
under Table VI of 38 C.F.R. § 4.85.  This is commensurate 
with a zero percent rating under Table VII of 38 C.F.R. § 
4.85.  The Board finds that this medical report meets the 
regulatory criteria to be used for evaluation of the 
veteran's hearing loss.  In addition, the report does not 
show that the veteran meets the criteria for the use of Table 
VIA as cited above.  38 C.F.R. §§ 4.85(c), 4.86.

The Board finds that the weight of the credible evidence 
demonstrates that compensation for the veteran's current 
bilateral hearing loss is not disabling to a compensable 
degree.  Since the preponderance of the evidence is against 
the veteran's claim, the "benefit-of-the-doubt" rule is not 
for application, and the claim for an increase in evaluation 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


